FILED
                                                     OF APPEALS                         COUP
                                                       sr" I`I
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGT6K

                                                              II2011i                        SP - 9   P11
                                             DIVISION
                                                                                                            TON
HARTFORD FIRE INSURANCE                                              No. 45320 -7 -II
COMPANY,                                                                                BY


                                 Appellant,


        v.



 COLUMBIA STATE BANK,                                          PUBLISHED OPINION


                                 Respondent.


       MELNICK, J. —     Hartford Fire Insurance Company ( Hartford) appeals from the superior

court' s grant of summary judgment dismissal of Hartford' s claims against Columbia State Bank

Columbia) and the superior court' s denial of Hartford' s summary judgment motion. Hartford had

issued bonds for Waka    Group   Inc. ( Waka), a general contractor, and made payments under one


bond when Waka defaulted on a project. Hartford argues that it was entitled to recover progress

payment funds Columbia removed from Waka' s collateral control account because Waka had a

contractual obligation to hold progress payments in trust for Hartford' s benefit to provide

reimbursement for bond payments, and that Columbia knew or should have known the funds were

held in trust.   In the alternative, Hartford argues that it had an equitable lien on the progress

payment funds that was superior to Columbia' s right to the funds.

        We hold that the contract between Hartford and Waka did not create an express trust and

that Hartford did not possess an equitable lien on the progress payment funds. As a result, we hold

that Hartford is not entitled to recover the funds from Columbia. We affirm the superior court' s,

summary judgment dismissal       of   Hartford'   s claims.
45320 -7 -II



                                                              FACTS


          Hartford issued performance and payment bonds as surety for Waka' s construction

contracts.       On June 13, 2011, as partial consideration for this arrangement, Hartford and Waka

executed     a   General    Indemnity        Agreement (      Indemnity       Agreement).        The Indemnity Agreement

included a " Trust Fund" provision, which stated:


          If a Bond is Underwritten in connection with the performance of any contract, the
          entire contract price shall be dedicated to the satisfaction of the obligations of the
          Bond     and   this Agreement.           All money paid or any securities, warrants, checks or
          evidences of debt given under contracts relating to or for which a Bond has been
          issued shall be impressed with a trustfor the purpose of satisfying the obligations
          of the Bond Underwritten for said contract and this Agreement and shall be used
          for no other purpose until all such obligations have been fully satisfied.

Clerk' s Papers ( CP) at 13 ( emphasis added).


          Waka      needed   to   obtain    working       capital   to   complete   its   projects.   On June 14, 2011, Waka


executed and delivered a commercial line of credit agreement and note ( Note) along with a

business loan        agreement       to Columbia.           An addendum to the business loan agreement titled


 Control Account," stated that Waka


           shall deposit all cash, instruments and other proceeds received from the operation
           of [ Waka' s] business into an account established with [ Columbia] within two ( 2)
           business days          after    receipt   of    such     amounts (   the " Control         Account "). . . .

            Columbia] is authorized to pay down the unpaid Loan balance, on a daily basis,
           from funds in the Control Account.


CP   at   245.    At the same time, Waka executed and delivered a commercial security agreement to

Columbia to        provide collateral        for   the Note.        The security agreement provided Columbia with a

Uniform Commercial Code ( UCC) article 9 security interest in Waka' s inventory, equipment,

chattel paper, accounts, general intangibles, and the products and proceeds thereof, whether then

owned      or    later   acquired.        On June 20, Columbia timely perfected its security interest in the

collateral by filing a UCC financing statement.


                                                                     2
45320 -7 -II




           In early 2012, Waka contracted with the General Services Administration ( GSA) for a

project    on   the Dalton Cache Border Station          in Haines, Alaska ( Dalton Project).     On March 1,


pursuant to the Indemnity Agreement, Hartford issued a performance bond and a payment bond

for the Dalton Project.


           For its projects, including the Dalton Project, Waka had automatic deposit payments made

into its    collateral    control   account   with    Columbia.     Waka then used that money to pay its

subcontractors and suppliers. The Note matured on May 30, 2012, and Waka failed to repay the

loan   evidenced      by the Note.    On or about June 18, Columbia met with Waka' s president and told


him it was going to call Waka' s loan.

           At approximately the same time, after learning that Waka would be unable to complete the

project, Hartford began taking steps to take over and complete the Dalton Project pursuant to its

obligations under        the bonds.   On June 20, Hartford notified the GSA that it would be completing

the Dalton Project and requested that the GSA direct all future progress payments to Hartford.

Also in mid -
            June, Waka notified the GSA that it would not be able to complete the Dalton Project.

           On June 21,. Waka sent the GSA a letter directing it to send all future payments for the

Dalton Project to Hartford. The GSA agreed, but despite its attempts, it could not stop a progress

payment in the amount of $103, 410 from being deposited into Waka' s collateral control account

with Columbia. On that same day, Hartford sent Columbia a letter notifying Columbia of the trust

fund language in its Indemnity Agreement with Waka. It instructed Columbia to hold the Waka

funds in trust for the benefit        of   Hartford   and other   trust beneficiaries.   However, Columbia had


already     applied   the $   103, 410 GSA progress payment to Waka' s outstanding loan balance. 1




 1 This event occurred on June 21 but the bank statement reflects the transfer occurring on June 22.


                                                            3
45320 -7 -II



          On June 25, the GSA sent Hartford an official demand letter to complete the Dalton Project

pursuant    to its obligations under the              performance    bond.   On July 13, Hartford and the GSA

executed a takeover agreement for Hartford to complete the Dalton Project, and four days later

Hartford made its first payment to subcontractors under its bond obligations.

          On August 10, Hartford              sent   Columbia    a   letter requesting that the $ 103, 410 progress


payment be released to Hartford. Columbia responded it had no obligation to return the funds and

declined the       request.         In    January     2013,   Hartford filed a lawsuit against Columbia for


misappropriation of trust funds, wrongful setoff, conversion, and declaratory relief.

          Hartford moved for summary judgment and argued that the money deposited on June 21

went into a trust fund for its benefit and that Columbia had sufficient notice of this fact. Hartford

also argued that it had an equitable lien on the funds. Columbia also moved for summary judgment

and argued that the progress payment was not a trust fund deposit and that Columbia had no way

of knowing of Hartford' s claim to the money when GSA deposited it. The superior court granted

Columbia' s motion for summary judgment and dismissed Hartford' s complaint with prejudice.

Hartford appeals the superior court' s grant of summary judgment in favor of Columbia and the

superior court' s denial of its motion for summary judgment.

                                                         ANALYSIS


I.         STANDARD OF REVIEW


          We review an order for summary judgment de novo, engaging in the same inquiry as the

trial   court.   Loeffelholz   v.    Univ. of Wash., 175 Wn.2d 264, 271, 285 P. 3d 854 ( 2012).              Summary

judgment is proper if "the pleadings, depositions, answers to interrogatories, and admissions on

file, together with the affidavits, if any, show that there is no genuine issue as to any material fact

and     that the moving party        is   entitled   to a judgment as   a matter of   law."   CR 56( c).   We construe




                                                                4
45320 -7 -II



all facts and their reasonable inferences in the light most favorable to the nonmoving party.

Loeffelholz, 175 Wn.2d          at   271.    Summary judgment is proper only if reasonable persons could

reach    but   one conclusion    from the     evidence presented.       Bostain   v.   Food Express, Inc.,   159 Wn.2d

700, 708, 153 P. 3d 846 ( 2007).


II.       EXPRESS TRUST


          Relying on Westview Investments, Ltd. v. U.S. Bank National Association, 133 Wn. App.

835, 138 P. 3d 638 ( 2006),            Hartford argues that Waka was contractually obligated to hold the

Dalton Project progress payments in trust for the benefit of Waka' s subcontractors and Hartford

and   that Columbia     either    knew      or should   have known this fact. As a result, Hartford maintains


that the funds did not belong to Waka and Columbia had no right to take them to repay Waka' s

debt. We disagree and hold that the contract language did not create an express trust. Because no

express trust existed here, Westview does not apply and Hartford' s argument fails.

          Express trusts       are "` [   t]hose trusts which are created by contract of the parties and

intentionally. "' In re Wash. Builders Ben. Trust, 173 Wn. App. 34, 58, 293 P. 3d 1206 ( quoting

Farrell    v.   Mentzer, 102 Wash. 629, 632, 174 P. 482 ( 1918), review denied, 177 Wn.2d 1018


 2013). "'      An express trust is one created by the act of the parties; and, where a person has, or

accepts, possession of money, promissory notes, or other personal property with the express or

implied understanding that he is not to hold it as his own absolute property, but to hold and apply

it for   certain specified purposes,          an express   trust   exists. "'   Westview, 133 Wn. App. at 845 -46

 quoting State v. Southard, 49 Wn. App. 59, 63 n.3, 741 P. 2d 78 ( 1987)).

           In Westview, Division One of this court held that two provisions in a contract between a

project owner and a general contractor created an express trust. 133 Wn. App. at 846. In that case,

a contractor secured       a    line   of credit with    U.S. Bank.        Westview, 133 Wn.       App.   at   840.   The
45320 -7 -II



contractor then entered into separate agreements with Westview Investments and Tukwila Self

Storage ( owners) to       perform construction work on                   their specified properties.   Westview, 133 Wn.


App. at 841, 844. The owners wired progress payments to the contractor' s cash collateral account
at   U. S. Bank. Westview, 133 Wn.                App.   at   842 -44. The owners made the payments for the labor


and materials     the    contractor provided on           the   project.      Westview, 133 Wn.      App.   at   842 -44.   U. S.


Bank    applied   the money to the           contractors'      lines     of credit.   Westview, 133 Wn. App. at 843 -44.

The contractor went out of business before completing the construction work for the owners.

Westview, 133 Wn.          App.      at   843.    When the contractor went out of business, it did not pay the

subcontractors     in full. Westview, 133 Wn.                 App.   at    843.   The owners paid the subcontractors and


then filed suit claiming that the progress payments were funds held in trust for the benefit of the

subcontractors.     Westview, 133 Wn. App. at 843.

         The   contracts    between the          contractor and      the   owners stated, "   The Contractor shall promptly


pay each Subcontractor, upon receipt of payment from the Owner, out of the amount paid to the
Contractor on account of such Subcontractor' s portion of the Work, the amount to which said

Subcontractor is        entitled,"   and " payments received by the Contractor for Work properly performed

by Subcontractors and suppliers shall be held by the Contractor for those Subcontractors or
suppliers who performed Work or furnished materials, or both, under contract with the Contractor

for   which payment was made               by the   Owner."       Westview, 133 Wn. App. at 846 ( emphasis added).

The West-view court held that the " contract language evinces an express understanding on the part

of the general contractor that it is not to hold the progress payments as its own absolute property

but to hold       and     apply them for           certain     specified      purposes,   that   is, for the benefit of the


 subcontractors."        133 Wn. App. at 847.




                                                                     6
45320 -7 -II




         The primary objective in contract interpretation is to ascertain the mutual intent of the

parties at the time they executed the contract. Intl Marine Underwriters v. ABCD Marine, LLC,

179 Wn.2d 274, 282, 313 P. 3d 395 ( 2013).                        Washington follows the "              objective manifestation




theory" of contract interpretation, under which the focus on the reasonable meaning of the contract

language to determine the            parties'   intent. Hearst Commc'         ns,   Inc.   v.   Seattle Times, Co., 154 Wn.2d


493, 503, 115 P. 3d 262 ( 2005).


         Here, Hartford argues that a provision in its Indemnity Agreement with Waka titled " Trust

Fund,"   creates an express trust.2 The provision states:

         If a Bond is Underwritten in connection with the performance of any contract, the
         entire contract price shall be dedicated to the satisfaction of the obligations of the
         Bond       and             All money paid or any securities, warrants, checks or
                           this Agreement.

         evidences of debt given under contracts relating to or for which a Bond has been
         issued shall be impressed with a trust for the purpose of satisfying the obligations
         of the Bond Underwritten for said contract and this Agreement and shall be used
         for no other purpose until all such obligations have been fully satisfied.

CP at 13 ( emphasis added).


            Westview is distinguishable from this                 case.    In Westview, the property owner and the

contractor agreed          to the   establishment of   the trust       for the benefit      of   the   subcontractors.   133 Wn.


            841, 844, 846. Here, the surety                  in   a   different   position      than the property   owner.   The
App.   at                                             sits




GSA is akin to the owners in Westview. In Westview, the subcontractors were not paid in full. 133

Wn.    App.    at   843.    Here, there is no evidence the subcontractors were not paid at the time of the


  103, 410 deposit.




2 Hartford also argues a provision in the contract between the GSA and Waka creates an express
trust. But that provision merely states that the GSA will make progress payments, what the
 contractor must include in its requests for progress payments, and that the contractor must certify
that the    progress payment requests are proper.                  The provision does not require Waka to hold any
 funds for the benefit of the subcontractors or demonstrate any intent by the parties to create an
 express trust.



                                                                   7
45320 -7 -II




           Further, the contract provisions in Westview expressly stated that the general contractor

had to hold the     payments      for the benefit      of project subcontractors.   133 Wn.    App.   at   846. Here,


there is   no   such requirement.        Even though the provision in the Indemnity Agreement is titled

 Trust Fund" and stated that project payments would be " impressed with a trust" to satisfy bond

obligations, the language does not demonstrate an express understanding that Waka would hold

progress payments       in trust. CP      at    13.   Additionally, there is no evidence that Hartford or Waka

contemplated that project payments would be held to satisfy bond obligations. Instead, until mid -

June 2012, Waka was free to spend the funds without any oversight of Hartford and for work

performed on multiple projects.



           Hartford' s argument that all project payments were immediately impressed with a trust to

satisfy some future, contingent bond liability would lead to absurd results. We avoid interpreting
statutes and contracts     in    ways    that   lead to   absurd results.   Forest Mktg. Enters., Inc. v. Dep' t of

Natural Res., 125 Wn.       App.     126, 132, 104 P. 3d 40 ( 2005). Under this argument, Waka could not


use project payments to pay subcontractors or pay for other project expenses until completion of

the   project and   discharge      of   the bond.      Obviously, this result is not what the parties intended.

Instead, it appears that the contract language provides for the creation of an express trust at some

point in the future, after Hartford actually made payments under the bond.

           Here, the   contract   language did        not establish an   immediate trust.   And the trust provision


was not triggered until Hartford started making payments under the bond in July. Thus, at the time

the GSA deposited        the $   103, 410 progress payment into Waka' s account and Columbia took the

money to satisfy its debt, no express trust existed.




                                                               8
45320 -7 -II



             We hold that the Indemnity Agreement did not establish a trust and that no trust existed.

Accordingly, Columbia had no duty to inquire if the funds were being deposited into a trust

account.



III.         EQUITABLE SUBROGATION


             Hartford next argues that it possessed an equitable lien on the progress payment funds

under the principles of equitable subrogation and that its lien was superior to Columbia' s. Because

Hartford had not suffered a loss at the time the progress payment at issue was deposited, it did not

possess an equitable lien.


             Equitable subrogation allows a party who satisfies another' s obligation to recover from the

party primarily liable for the               extinguished obligation.            Columbia Cmty. Bank v. Newman Park,

LLC, 177 Wn.2d 566, 573, 304 P. 3d 472 ( 2013). " The right of `legal' or ` equitable' subrogation


arose as a `creature of equity' and `is enforced solely for the purpose of accomplishing the ends of

substantial        justice. "' In    re   Hamada, 291 F. 3d 645, 649 ( 9th Cir. 2002) ( quoting Memphis & L.R. R.


Co. v. Dow, 120 U.S. 287, 302, 7 S. Ct. 482, 30 L. Ed. 595 ( 1887)).

             Sureties who are forced to pay their principal' s debts are entitled to be reimbursed.

Pearlman           v.   Reliance Ins. Co., 371 U. S. 132, 136 -38, 83 S. Ct. 232, 9 L. Ed. 2d 190 (                1962). This

right of subrogation occurs even without; a contractual promise.                           Pearlman, 371 U.S. at 136 -37.


 Sureties have an equitable right to be indemnified from the retained funds. Pearlman, 371 U.S. at

 136 -38 ( "       Traditionally sureties compelled to pay debts for their principal have been deemed
 entitled     to   reimbursement....            And probably there are few doctrines better established than that a

 surety who pays the debt of another is entitled to all the rights of the person he paid to enforce his
 right   to be     reimbursed. "). "[       W]here a surety performs under a performance bond after the default

       the   contractor,     it is   entitled   to   an equitable   lien   on   funds previously   withheld   by   reason of   the
 of
45320 -7 -II



contractor' s         default,   at   least to the      extent of    the surety' s    expenses."    Levinson v. Linderman, 51


Wn.2d 855, 863, 322 P. 2d 863 ( 1958) ( citations and internal quotation marks omitted).


            However, Hartford had not obtained an equitable lien at the time Columbia took the money

from Waka' s            account       for two    reasons.       First, the equitable right of subrogation is created at the


time the surety           issues the                 or performance
                                         payment and /                              bonds.     Levinson, 51 Wn.2d at 864; see


also   In   re   Massart Co., 105 B. R. 610, 612 ( W.D. Wash. 1989). But the right of enforcement under


equitable subrogation becomes available only after the " surety suffers a loss by making payments

pursuant         to the   obligation under         the bond."        Massart, 105 B. R. at 612 ( internal quotation marks


omitted);         see also Levinson, 51 Wn.2d at 864 ( right of equitable subrogation became available

when the surety completes the work at a loss).

            Here, Hartford            argues    that   it has   a superior right   to the $   103; 410 progress payment because


it had an equitable lien in the Dalton Project progress payments beginning on June 21, 2012 when

it issued its bonds for the Dalton Project. But Hartford had not yet acted under its performance


bond    at       the time of the $         103, 410 deposit and there is no evidence that the Dalton Project

subcontractors or suppliers had not been paid. Thus, there is no evidence that Hartford had suffered

or performed work at a loss at the time of the progress payment. The right to be indemnified does

not arise until money has actually been expended. See Massart, 105 B.R. at 612.

            Second, "[       o] rdinarily a surety asserts the doctrine of equitable subrogation to acquire

retained contract funds that are still in the government' s possession after (performance of the

contract         is   complete."       Capitol Indem.           Corp.   v.   United States, 71 Fed. Cl. 98, 102 ( 2006) ( citing


Prairie State Nat' l Bank of Chicago v. United States, 164 U.S. 227, 17 S. Ct. 142, 41 L. Ed. 412
  1896)).         However, no retained or unpaid funds existed in this case. Instead, a direct deposit of a

 progress         payment went           into Waka' s           account with      Columbia.      Progress payments differ from




                                                                             10
45320 -7 -II



retained funds because progress payments are funds that belong to the free flow of commerce once

they   are   properly   paid over.   Capitol Indem. Corp. v. United States, 41 F.3d 320, 325 ( 7th Cir.

1994) ( " Funds intended from the inception of a contract to settle potential claims differ vastly from

progress payments, which belong to the free flow of commerce from the time they are properly

paid over. ").




         Accordingly, we hold that Hartford did not possess an equitable lien in the progress

payment that is superior to Columbia' s right to the progress payment.3 We affirm the superior

court' s granting of summary judgment to Columbia and its order dismissing Hartford' s claims.




                                                                  Melnick, J.   J

We concur:




3 Because Hartford' s express trust and equitable subrogation arguments fail, it has no right to claim
 any entitlement to the funds. Accordingly, we need not address Hartford' s conversion argument.

                                                       11